DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Desai (US 2019/0064358).
Regarding Claims 1 and 18, Desai discloses a lidar sensor assembly and method [0008; 0013; 0025], comprising: a first lidar sensor including a first light source configured to generate light at a first wavelength [0022-3; 0025-26; 0035] and a first detector configured to receive reflected light at the first wavelength [0022-3; 0025-26; 0035]; and a second lidar sensor including a second light source to generate light at a second wavelength and a second detector configured to receive reflected light in the second wavelength [0022-3; 0025-26; 0035]; wherein the first wavelength is different from the second wavelength such that interference between the first light source and the second light source is minimized [0022-3; 0025-26; 0035].
Regarding Claim 2, Desai also discloses wherein the first wavelength is less than 1100 nanometers and the second range of wavelengths is greater than 1100 nanometers [0022-3; 0025-26; 0035].
Regarding Claim 3, Desai also discloses wherein said first detector is based on silicon [0035; 0038]
Regarding Claim 4, Desai also discloses wherein said second detector is based on at least one of indium gallium arsenide, germanium, and germanium on silicon [0035; 0038]
Regarding Claim 5, Desai also discloses wherein the first wavelength is between 800 and 1100 nanometers[ 0022-3; 0025-26; 0035]. 
Regarding Claim 6, Desai also discloses wherein the second wavelength is between 1230 and 1600 nanometers [0022-3; 0025-26; 0035].
Regarding Claims 7 and 16, Desai also discloses wherein said first lidar sensor is a short-range sensor capable of detecting objects within 30 meters of said first detector and said second lidar sensor is a long-range sensor capable of detecting objects within 150 meters of said second detector [0028; 0032; 0039]. 

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smits (US 2016/0306044).
Regarding Claims 1 and 18, Smits discloses a lidar sensor assembly and method, comprising: a first lidar sensor including a first light source configured to generate light at a first wavelength [0075-78; 0084-85; 0092] and a first detector configured to receive reflected light at the first wavelength [0075-78; 0084-85; 0092]; and a second lidar sensor including a second light source to generate light at a second wavelength [0075-78; 0084-85; 0092; 0209-0218] and a second detector configured to receive reflected light in the second wavelength [0075-78; 0084-85; 0092; 0209-0218]; wherein the first wavelength is different from the second wavelength such that interference between the first light source and the second light source is minimized [0075-78; 0084-85; 0092; 0209-0218].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 2016/0306044) and Desai (US 2019/0064358), as applied to claim 1 above, and further in view of Desai (US 2019/0064358).
Regarding Claim 2, Smits does not explicitly teach – but Desai does teach wherein the first wavelength is less than 1100 nanometers and the second range of wavelengths is greater than 1100 nanometers [0022-3; 0025-26; 0035]. It would have been obvious to modify the system of Smits to different infrared wavelengths because the wavelength difference would reduce interference, but also allow for a larger detected beat frequency.
Regarding Claim 3, Smits does not explicitly teach – but Desai does teach wherein said first detector is based on silicon [0035; 0038].  It would have been obvious to modify the system of Smits to use a detector based on silicon because this is a common material to use for accurate photodetectors. 
Regarding Claim 4, Smits does not explicitly teach – but Desai does teach wherein said second detector is based on at least one of indium gallium arsenide, germanium, and germanium on silicon [0035; 0038]. It would have been obvious to modify the system of Smits to use a detector based on indium, germanium on silicon because this is a common material to use for accurate photodetectors.
Regarding Claim 5, Smits does not explicitly teach – but Desai does teach wherein the first wavelength is between 800 and 1100 nanometers [0022-3; 0025-26; 0035]. It would have been obvious to modify the system of Smits to different infrared wavelengths because the wavelength difference would reduce interference, but also allow for a larger detected beat frequency.
Regarding Claim 6, Smits does not explicitly teach – but Desai does teach wherein the second wavelength is between 1230 and 1600 nanometers [0022-3; 0025-26; 0035]. It would have been obvious to modify the system of Smits to different infrared wavelengths because the wavelength difference would reduce interference, but also allow for a larger detected beat frequency. 
Regarding Claims 7 and 16, Smits does not explicitly teach – but Desai does teach wherein said first lidar sensor is a short-range sensor capable of detecting objects within 30 meters of said first detector and said second lidar sensor is a long-range sensor capable of detecting objects within 150 meters of said second detector [0028; 0032; 0039].  It would have been obvious to modify the system of Desai to use a time of flight sensor and a continuous wave sensor at different infrared wavelengths because each uses a slightly different mechanism to estimate distance, thus increasing precision and accuracy through validation and multiple measurements.

Claim(s) 8-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 2016/0306044) and Desai (US 2019/0064358), as applied to claim 7 above, and further in view of Amano (US 2019/0344493).
Regarding Claim 8, Smits teaches a first lidar sensor is a time of flight sensor [0075-78; 0084-85; 0092; 0209-0218]. Desai teaches second lidar sensor is a frequency modulated continuous wave sensor [0022-3; 0025-26; 0035]. Amano teaches  wherein said first lidar sensor is a time of flight sensor and said second lidar sensor is a frequency modulated continuous wave sensor.[0014; 0034]. It would have been obvious to modify the system of Smits to use a time of flight sensor and a continuous wave sensor because each uses a slightly different mechanism to estimate distance, thus increasing precision and accuracy through validation and multiple measurements. 
Regarding Claim 9, Smits does not explicitly teach – but Amano does teach wherein said first lidar sensor is a flash lidar sensor [0014; 0034]. It would have been obvious to modify the system of Desai to use a flash time of flight sensor and a continuous wave sensor because each uses a slightly different mechanism to estimate distance, thus increasing precision and accuracy through validation and multiple measurements.
Regarding Claim 10, Smits does not explicitly teach – but Desai does teach wherein said second lidar sensor is a multi-channel frequency modulated continuous wave sensor [0022-3; 0025-26; 0035; 0038]. Amano additionally teaches this limitation in [0014; 0034]. It would have been obvious to modify the system of Smits to use a time of flight sensor and a continuous wave sensor because each uses a slightly different mechanism to estimate distance, thus increasing precision and accuracy through validation and multiple measurements.
Regarding Claim 11, Smits does not explicitly teach – but Desai does teach wherein the first wavelength is less than 1100 nanometers and the second range of wavelengths is greater than 1100 nanometers [0022-3; 0025-26; 0035]. It would have been obvious to modify the system of Smits to different infrared wavelengths because the wavelength difference would reduce interference, but also allow for a larger detected beat frequency.
Regarding Claim 12, Smits does not explicitly teach – but Desai does teach wherein said first detector is based on silicon [0035; 0038].  It would have been obvious to modify the system of Smits to use a detector based on silicon because this is a common material to use for accurate photodetectors. 
Regarding Claim 13, Smits does not explicitly teach – but Desai does teach wherein said second detector is based on at least one of indium gallium arsenide, germanium, and germanium on silicon [0035; 0038]. It would have been obvious to modify the system of Smits to use a detector based on indium, germanium on silicon because this is a common material to use for accurate photodetectors.
Regarding Claim 14, Smits does not explicitly teach – but Desai does teach wherein the first wavelength is between 800 and 1100 nanometers [0022-3; 0025-26; 0035]. It would have been obvious to modify the system of Smits to different infrared wavelengths because the wavelength difference would reduce interference, but also allow for a larger detected beat frequency.
Regarding Claim 15, Smits does not explicitly teach – but Desai does teach wherein the second wavelength is between 1230 and 1600 nanometers [0022-3; 0025-26; 0035]. It would have been obvious to modify the system of Smits to different infrared wavelengths because the wavelength difference would reduce interference, but also allow for a larger detected beat frequency. 
Regarding Claim 17, Smits also teaches first lidar sensor operates in a non-coherent pulse, time of flight fashion [0075-78; 0084-85; 0092; 0209-0218]. Desai teaches a second lidar sensor operates in a coherent frequency modulated fashion [0022-3; 0025-26; 0035]. Amano teaches wherein said first lidar sensor operates in a non-coherent pulse, time of flight fashion and the second lidar sensor operates in a coherent frequency modulated fashion [0014; 0034]. It would have been obvious to modify the system of Smits to use a time of flight sensor and a continuous wave sensor because each uses a slightly different mechanism to estimate distance, thus increasing precision and accuracy through validation and multiple measurements.

Claim(s) 8-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US 2019/0064358), as applied to claims 1 and 7 above, and further in view of Amano (US 2019/0344493).
Regarding Claim 8, Desai also teaches second lidar sensor is a frequency modulated continuous wave sensor [0022-3; 0025-26; 0035]. Desai does not explicitly teach wherein said first lidar sensor is a time of flight sensor. Amano teaches  wherein said first lidar sensor is a time of flight sensor and said second lidar sensor is a frequency modulated continuous wave sensor.[0014; 0034]. It would have been obvious to modify the system of Desai to use a time of flight sensor and a continuous wave sensor because each uses a slightly different mechanism to estimate distance, thus increasing precision and accuracy through validation and multiple measurements. 
Regarding Claim 9, Desai does not explicitly teach – but Amano does teach wherein said first lidar sensor is a flash lidar sensor [0014; 0034]. It would have been obvious to modify the system of Desai to use a flash time of flight sensor and a continuous wave sensor because each uses a slightly different mechanism to estimate distance, thus increasing precision and accuracy through validation and multiple measurements.
Regarding Claim 10, Desai also teaches  wherein said second lidar sensor is a multi-channel frequency modulated continuous wave sensor [0022-3; 0025-26; 0035; 0038]. Amano additionally teaches this limitation in [0014; 0034].
Regarding Claim 11, Desai also teaches wherein the first wavelength is less than 1100 nanometers and the second range of wavelengths is greater than 1100 nanometers [0022-3; 0025-26; 0035].
Regarding Claim 12, Desai also teaches wherein said first detector is based on silicon [0035; 0038]. 
Regarding Claim 13, Desai also teaches wherein said second detector is based on at least one of indium gallium arsenide, germanium, and germanium on silicon [0035; 0038].
Regarding Claim 14, Desai also teaches wherein the first wavelength is between 800 and 1100 nanometers [0022-3; 0025-26; 0035].
Regarding Claim 15, Desai also teaches wherein the second wavelength is between 1230 and 1600 nanometers [0022-3; 0025-26; 0035]. 
Regarding Claim 17, Desai also teaches a second lidar sensor operates in a coherent frequency modulated fashion [0022-3; 0025-26; 0035]. Desai does not explicitly teach wherein said first lidar sensor operates in a non-coherent pulse, time of flight fashion. Amano teaches wherein said first lidar sensor operates in a non-coherent pulse, time of flight fashion and the second lidar sensor operates in a coherent frequency modulated fashion [0014; 0034]. It would have been obvious to modify the system of Desai to use a time of flight sensor and a continuous wave sensor because each uses a slightly different mechanism to estimate distance, thus increasing precision and accuracy through validation and multiple measurements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645